IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 80173-2
                      Respondent,
                                                 DIVISION ONE
        v.
                                                 UNPUBLISHED OPINION
 CRYSTAL MONIZ,

                      Appellant.


       LEACH, J. — Crystal Moniz appeals her conviction for residential burglary. She

claims the trial court should have instructed the jury on the lesser included offense of

second degree criminal trespass. She also challenges a judgment provision for interest

on non-restitution financial obligations. We affirm her conviction because any failure to

instruct the jury on second degree criminal trespass was harmless. The State concedes

the non-restitution financial obligations should not bear interest. So, we remand to correct

the judgment and sentence provision about interest.

                                     BACKGROUND

       On November 13, 2016, Crystal Moniz and her sister, Katie Moniz, were driving

from a casino when Daniel Bateman called to tell Katie he ran out of gas and needed

help. Bateman asked them to drive him to a friend’s house to get a gas can. When they

arrived at the house, Bateman asked Crystal to knock on the front door and get a gas

can. Crystal walked up to the house, rang the doorbell, and left when she received no

response. A short time later, Crystal returned to the house, rang the doorbell, knocked

 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80173-2/2


on the door for about three minutes, and then went back to the car. Crystal then saw

Bateman exit the rear of the car with a mask on, jump the fence, and head to the rear of

the house. He left the front door of the house carrying items from inside the house, which

included jewelry, crosses, and rosaries. A security camera captured these events.

       The Schumachers owned the burglarized house. Ms. Shumacher identified the

jewelry taken, and a ring pawned by Katie in the burglary.

       William Jess Geoghagan, a detective sergeant with the Snohomish County

Sherriff’s Office approached Crystal at her home. She asked him if she was going to be

arrested. She identified herself as the person in the security camera video. Geoghagan

arrested Crystal. The State charged Crystal with one count of residential burglary.

       At trial, Crystal requested instructions for the lesser included offenses of first and

second degree criminal trespass. The trial court denied the instruction for the lesser

included offense of second degree criminal trespass but allowed for the instruction on the

lesser included offense of first degree criminal trespass.

       The jury found Crystal guilty of residential burglary. Crystal appeals.

                                        ANALYSIS

       Crystal claims the trial court should have instructed the jury on the lesser included

offense of second degree criminal trespass as she requested. A defendant is entitled to

a lesser included instruction if “(1) each element of the lesser offense is a necessary

element of the offense charged (legal prong), and (2) the evidence, viewed most favorably




                                             2
No. 80173-2/3


to the defendant, supports an inference that only the lesser crime was committed (factual

prong).”1

        A lesser included offense instruction must be given if requested when the evidence

would allow the jury to find the defendant guilty of the lesser offense and acquit her of the

greater offense.2 However, “the evidence must affirmatively establish the defendant's

theory of the case – it is not enough that the jury might disbelieve the evidence pointing

to guilt.”3

        To convict a person of residential burglary, the State must show the defendant

entered or remained unlawfully in a dwelling with the intent to commit a crime against a

person or property therein.4

         To convict a person of second degree criminal trespass, the State must show the

defendant knowingly entered or remained unlawfully in or upon the premises of another

under circumstances not constituting criminal trespass in the first degree.5 A person is

guilty of first degree criminal trespass if the defendant knowingly enters or remains

unlawfully in a building.6

        The State contends second degree trespass is not a lesser included offense of

residential burglary. We do not need to decide this issue. In the context of lesser included

offenses, this court has stated the omission of an instruction is a harmless error if “the




        1
       State v. Hahn, 174 Wash. 2d 126, 129, 271 P.3d 892 (2012) (citing State v.
Workman, 90 Wash. 2d 443, 447-48, 584 P.2d 382 (1978)).
     2
       State v. Fernandez-Medina, 141 Wash. 2d 448, 456, 6 P.3d 1150 (2000).
     3
       Fernandez-Medina, 141 Wash. 2d at 456.
     4
       RCW 9A.52.025.
     5
       RCW 9A.52.080.
     6
       RCW 9A.52.070.
                                             3
No. 80173-2/4


factual question posed by the omitted instruction was necessarily resolved adversely to

the defendant under other, properly given instructions.”7

       Crystal claims, viewed in the light most favorable to her, the jury could have found

she did not intend to commit, or participate in the commission of, any crime either time

she entered the Schumacher’s property. She denied having any knowledge of Bateman’s

intent to burglarize the Schumacher’s home. Here, the jury found Crystal committed

residential burglary beyond a reasonable doubt. And, the jury was instructed on first

degree criminal trespass, which included the same relevant elements as second degree

criminal trespass. This means the jury resolved the issue of whether Moniz intended to

commit a crime against the Schumacher’s property adversely to Moniz. So, giving the jury

an instruction for second degree residential burglary would not have changed the

outcome here. Any failure to give an instruction on second degree criminal trespass was

harmless.

Legal Financial Obligations

       Crystal claims, and the State concedes, the judgment and sentence should be

amended to reflect the order for interest accrual relates only to the restitution imposed.

Because “no interest shall accrue on non-restitution legal financial obligations,”8 we

accept the State’s concession and remand to the trial court to amend the judgment and

sentence to include interest only on the restitution obligations.




       7
           State v. Hansen, 46 Wash. App. 292, 297, 730 P.2d 706 (1986), 737 P.2d 670
(1987).
       8
           RCW 10.82.090(1).
                                             4
No. 80173-2/5


                                    CONCLUSION

      We affirm in part and reverse in part. Crystal fails to show that an instruction for

second degree criminal trespass would have changed the outcome here. But, because

the trial court cannot order interest on non-restitution legal financial obligations, we

remand for the trial court to amend the judgment and sentence accordingly.




WE CONCUR:




                                           5